[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                         AUGUST 11, 2011
                                    No. 09-16360
                                                                           JOHN LEY
                              ________________________
                                                                            CLERK

                        D. C. Docket No. 09-00011-CR-2-RLV-4


UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

SHERMAN EDWARD WILLIAMS,

                                                                       Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                     (August 11, 2011)

Before EDMONDSON and MARTIN, Circuit Judges, and HODGES,* District
Judge.


       *
          Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:



      A jury convicted Sherman Williams (“Defendant”) of armed bank robbery

and brandishing a firearm during a violent crime. Defendant appeals, asserting

that the jury lacked sufficient evidence to convict him and that the district court

erred in sentencing him. We affirm Defendant’s conviction. But because the

sentence was not adequately explained, we vacate Defendant’s sentence and

remand for resentencing.



                                I. BACKGROUND



      Defendant owned a business that provided cleaning services to a bank.

Evidence adduced at trial established that Defendant and his co-defendant,

Arthaniel Smith, gained late-night access to the bank using a key that Defendant

obtained for purposes of cleaning the bank. Defendant and Smith waited

overnight in the bank and then forced a teller to open the vault in the morning.

Defendant and Smith took $219,180 from the vault and left the bank. Police

apprehended Defendant and Smith shortly thereafter. Both Defendant and Smith

spoke with police and admitted committing the robbery.

                                          2
      Defendant was indicted on two counts: armed bank robbery and brandishing

a firearm during a crime of violence. At trial, Defendant testified that Smith

forced him to commit the robbery against his will by threatening to kill Defendant

if he did not participate. The jury convicted Defendant on both counts.

      Defendant raised several objections to the proposed sentence enhancements,

including an objection to the enhancement for abduction of the bank teller. The

district court overruled Defendant’s objections and sentenced Defendant to 219

months’ incarceration.

      Defendant now appeals, arguing that insufficient evidence supports his

conviction and that the district court erred in applying the sentencing guidelines.



                                 II. DISCUSSION



A. Sufficiency of the Evidence



      Defendant first argues that insufficient evidence supports his conviction.

The jury convicted Defendant of violating 18 U.S.C. §§ 2, 2113(a) and (d), and

924(c)(1)(A). Defendant argues that “evidence presented at trial clearly

established that [defendant] was acting under the duress of [his co-defendant].”

                                          3
Defendant also argues that “[defendant] did not possess a gun during the

commission of this robbery and did not brandish a firearm against the victim, he

acted to protect her.”

      Defendant did not move for a judgment of acquittal at the close of the

government’s case or at the close of all of the evidence. We affirm unless it would

result in a manifest miscarriage of justice. See United States v. Bichsel, 156 F.3d
1148, 1150 (11th Cir. 1998).

      Evidence adduced at trial established that Defendant pointed a gun at the

bank teller and instructed her to open the vault; walked the teller to the security

panel to disarm the vault alarm; and drove the getaway car. Police found loaded

guns, a glove covered in dye from the bank’s dye pack, and an identification card

for Defendant in the getaway car. Defendant stated in his police interview that he

carried a gun during the robbery, exercised free will in choosing to participate in

the crime with his co-defendant, knew the bank’s schedule because he used to

clean it, and participated in planning the robbery with his co-defendant.

      Defendant testified at trial that he did not carry a gun and was coerced into

participation by his co-defendant. But “when a defendant chooses to testify, he

runs the risk that if disbelieved ‘the jury might conclude the opposite of his

testimony is true.’” United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995)

                                          4
(quoting Atkins v. Singletary, 965 F.2d 952, 961 n.7 (11th Cir. 1992)). The jury

had sufficient evidence from which to conclude that Defendant committed the

charged offenses; no manifest injustice has been shown.



B. Defendant’s Sentence



       About the calculation of the Sentencing Guidelines range, Defendant argues

that the district court erred by applying the four-point “abduction” enhancement to

his sentence instead of the two-point “physically restraining” enhancement.1

       At Defendant’s sentencing, the government and Defendant’s counsel

disagreed about whether the two-point “physical restraint” enhancement or the

four-point “abduction” enhancement applied to Defendant’s conduct. The district

court judge first said that sufficient evidence existed to show that the bank teller

was physically restrained, but the judge then said that this restraint warranted a

four-point increase, which is inconsistent with (too much for) the enhancement for

just physical restraint. When asked for clarification, the sentencing judge first

stated that he intended to apply the abduction enhancement, but after that said


       1
         Defendant also says the district court erred in applying the sentence enhancement for
obstruction of justice and that the district court erred in failing to apply a minor role sentence
reduction; we conclude these arguments are without merit.

                                                  5
these words: “[The teller] was just held. I better leave it at that.” Still,

Defendant’s sentence included the four-point enhancement: the point value

corresponding to the abduction enhancement.

      When considering claims of errors in sentencing, we “must first ensure that

the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, . . . or failing to

adequately explain the chosen sentence.” Gall v. United States, 128 S. Ct. 586,

597 (2007) (emphasis added). Under these circumstances, our ability to engage in

appellate review is limited: the record includes no adequate explanation for the

application of the four-point abduction sentencing enhancement. We vacate and

remand so the district court can resentence Defendant without procedural error.




                                 III. CONCLUSION



      Defendant has shown no error in his conviction. But we vacate his sentence

and remand for resentencing.

      AFFIRMED in part, VACATED in part; REMANDED.




                                            6